Case 9:18-cv-81495-BER Document 45 Entered on FLSD Docket 03/25/2019 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

ADAM MOSTEL and DREW
PORTALATIN, on behalf of
themselves and all others similarly
situated,

          Plaintiffs,                                  Case No. 9:18-cv-81495-BB

v.

PBG DELIVERY DUDES LLC, a
Florida limited liability company,
and MICHAL SKARZYNSKI,
individually,

        Defendants.
_______________________________________/

     JOINT MOTION TO APPROVE THE PARTIES’ SETTLEMENT AGREEMENT AND
                     DISMISS THE CASE WITH PREJUDICE

          Plaintiffs, ADAM MOSTEL and DREW PORTALATIN (“Plaintiffs”) and Defendants,

  PBG DELIVERY DUDES, LLC and MICHAL SKARZYNSKI (“Defendants”) (collectively, the

  “Parties”), by and through their respective undersigned counsel, jointly move the Court for the

  entry of an Order approving the Parties’ settlement and dismissal of the claims raised in this

  action for alleged unpaid minimum wages and overtime wages under the Fair Labor Standards

  Act, 29 U.S.C. § 216(b) (the “FLSA” or the “Act”) with prejudice. As grounds, the Parties

  jointly state:

          1.       On November 1, 2018, Plaintiffs filed a two-count Complaint, alleging unpaid

  overtime wages under the Fair Labor Standards Act, as amended, 29 U.S.C. §216(b) (“FLSA”),

  and unpaid minimum wages under the FLSA and Florida law as to both Plaintiffs. (Dkt. 1).

          2.       On December 7, 2018, Defendants filed their Answer and Defenses as to

  Plaintiffs’ Complaint. (Dkt. 16).


                                                   1
Case 9:18-cv-81495-BER Document 45 Entered on FLSD Docket 03/25/2019 Page 2 of 8



          3.      On December 21, 2018, Plaintiffs filed a two-count Complaint, alleging unpaid

  overtime wages under the FLSA as to Plaintiff Mostel only and recovery of minimum wages

  under the FLSA and Florida law as to both Plaintiffs. (Dkt. 23).

          4.      On January 4, 2019, Defendants filed their Answer and Defenses as to Plaintiffs’

  First Amended Complaint. (Dkt. 26).

          5.      Defendants have disputed and denied Plaintiffs’ claims and have asserted

  affirmative defenses under the FLSA, including that Plaintiffs were properly paid and

  Defendants acted in good faith compliance with the law.

          6.      In order to avoid the uncertainty and costs of litigation, Defendants and Plaintiffs

  have negotiated a settlement of this matter, subject to the Court’s fairness review and approval.

  The Settlement Agreements between the Parties, filed herewith as Exhibit A, contain provisions

  for full compensation to Plaintiffs, without compromise, for their FLSA claims. Plaintiff Mostel

  will receive a total payment of $2,000.00 for a full relief of all his claims, with $1,000.00 in

  settlement of all FLSA claims and $1,000.00 in settlement of all liquidated damages claims.

  Plaintiff Portalatin will receive a total payment of $2,000.00 for a full relief of all his claims,

  with $1,000.00 in settlement of all FLSA claims and $1,000.00 in settlement of all liquidated

  damages claims. The Parties engaged in multiple discussions and written communication

  regarding Plaintiffs’ allegations.

          7.      The Parties jointly confirm that they had a bona fide dispute under the FLSA.

  Defendants assert, and continue to assert, that it had reasonable grounds to believe they were

  compliant with the FLSA at all times and acted in good faith and not in willful violation of the

  FLSA.




                                                     2
Case 9:18-cv-81495-BER Document 45 Entered on FLSD Docket 03/25/2019 Page 3 of 8



            8.    After balancing the benefits of settlement with the costs, risks, and delay of

  continued litigation, Plaintiffs and their counsel believe that the settlement provided in the

  proposed Settlement Agreements are in the best interest of Plaintiffs and represent a fair,

  reasonable, and adequate resolution of the above-captioned case.

            9.    After the Parties resolved Plaintiffs’ FLSA claims, they separately negotiated

  Plaintiffs’ claim for attorneys’ fees and costs for Plaintiffs’ counsel. The Parties have agreed to a

  total payment of $4,000.00 for attorneys’ fees and costs. The Parties agree that this amount

  reflects a reasonable fee payment to Plaintiffs’ attorneys in terms of hourly rate and work

  performed, given the nature of this action and the desire of the Parties to fully resolve all issues

  at this time.

            10.   All Parties have been represented by counsel throughout this litigation.

            11.   Counsel for the Parties represent that the settlement entered into by the Parties

  was an arms-length negotiation and there was no collusion with regard to the settlement of this

  matter.

            12.   Counsel for Plaintiffs represent that, in their opinion, the probability of Plaintiffs’

  success on the merits was by no means certain, and that Plaintiffs faced the risk of losing their

  claim on the merits, or having their claim substantially reduced.

            13.   Counsel for Defendants further represents that, in their opinion, the amount

  offered by Defendants represent full compensation of Plaintiffs’ claims based upon the

  likelihood of success on the merits, and the risks and uncertainties of litigation.

            14.   Counsel for the Parties, in their respective opinions, concur that the settlement is

  fair and reasonable under the circumstances and should be approved by the Court.




                                                     3
Case 9:18-cv-81495-BER Document 45 Entered on FLSD Docket 03/25/2019 Page 4 of 8



                                        MEMORANDUM OF LAW

             A. Standard of Review.

         Pursuant to the case law of this Circuit, judicial review and approval of a tentative FLSA

  settlement is necessary to give it final and binding effect. See Lynn’s Food Stores, Inc. v. U.S.

  Dep’t of Labor, 679 F.2d 1350 (11th Cir. 1982). Judicial review is not necessary where the

  employee is provided full relief and, therefore, there is no “compromise” of such claims. As the

  Eleventh Circuit held in Lynn’s Food: “[t]here are only two ways in which back wage claims

  arising under the FLSA can be settled or compromised by employees. First, under section 216(c),

  the Secretary of Labor is authorized to supervise payment to employees of unpaid wages owed to

  them …. The only other route for compromise of FLSA claims is provided in the context of suits

  brought directly by employees against their employer under section 216(b) to recover back

  wages for FLSA violations. When employees bring a private action for back wages under the

  FLSA, and present to the district court a proposed settlement, the district court may enter a

  stipulated judgment after scrutinizing the settlement for fairness.” Id. at 1352–53.

         Before approving an FLSA settlement, the Court must scrutinize it to determine if it is “a

  fair and reasonable resolution of a bona fide dispute.” Id. at 1354–55. If the settlement reflects a

  reasonable settlement over issues that are actually in dispute, the Court may approve the

  settlement “in order to promote the policy of encouraging settlement of litigation.” Id. at 1354.

  In determining whether the settlement is fair and reasonable, the Court should consider the

  following factors:

         (1) The existence of fraud or collusion behind the settlement;
         (2) The complexity, expense, and likely duration of the litigation;
         (3) The stage of the proceedings and the amount of discovery completed
         (4) The probability of Plaintiff’s success on the merits;
         (5) The range of possible recovery; and
         (6) The opinions of the counsel



                                                   4
Case 9:18-cv-81495-BER Document 45 Entered on FLSD Docket 03/25/2019 Page 5 of 8



  See Leverso v. South Trust Bank of Ala., Nat. Assoc., 18 F.3d 1527, 1530 (11th Cir. 1994);

  Hamilton v. Frito-Lay, Inc., 2007 WL 328792, at *2–3 (M.D. Fla. Jan. 8, 2007).

         The Court should be mindful of the strong presumption in favor of finding a settlement

  fair. Hamilton, 2007 WL 328792, at *2–3. “If the parties are represented by competent counsel

  in an adversary context, the settlement they reach will, almost by definition, be reasonable [and]

  [r]arely will the Court be in a position to completely declare that such a settlement is

  ‘unreasonable.’” Bonetti v. Embarq Management Comp., 715 F.Supp.2d 1222, 1227 (M.D. Fla.

  Aug. 4, 2009). Where the plaintiff’s attorneys’ fees is agreed upon separately without regard to

  the amount paid to the plaintiff, “then, unless the settlement does not appear reasonable on its

  face or there is reason to believe the plaintiff’s recovery was adversely affected by the amount of

  fees paid to his attorney, the Court will approve the settlement without separately considering the

  reasonableness of the fee to be paid to plaintiff’s counsel.” Id. at 1228.

             B. All of the Relevant Criteria Support Final Approval of the Settlement

         Plaintiffs acknowledge that this settlement is for the payment of wages allegedly due

  during the FLSA’s three-year limitations period, plus an equal amount representing liquidated

  damages. Courts have found no fraud or collusion where both parties were represented by

  counsel and the amounts to be paid to the Plaintiffs seemed fair. See Helms v. Central Fla. Reg.

  Hosp., 2006 WL 3858491, at *4 (M.D. Fla. Dec. 26, 2006).

         Here, each party was independently represented by counsel with experience in litigating

  claims under the FLSA. Each counsel was obligated to and did vigorously represent their

  respective client’s rights. Based on the amount to be paid to Plaintiffs, it is clear that there was

  no fraud or collusion. These facts further support that the settlement terms were reached through

  arms-length negotiations. See Khait v. Whirlpool Corp., 2010 WL 2025106, at *4 (E.D.N.Y.




                                                    5
Case 9:18-cv-81495-BER Document 45 Entered on FLSD Docket 03/25/2019 Page 6 of 8



  Jan. 20, 2010); Quintanilla v. A & R Demolition, Inc., 2008 WL 9410399, at *4 (S.D. Tex. May

  7, 2008).

          The probability of success on the merits, and the complexity, expense, and length of

  future litigation also militate in favor of this settlement. Plaintiffs and Defendants continue to

  disagree over the merits of the claims and defenses asserted. If the Parties continue to litigate

  this matter, they will be forced to engage in costly litigation in order to prove their claims and

  defenses. This settlement, therefore, is a reasonable means for all Parties to minimize future

  risks and litigation costs.

          Further, in agreeing upon the proposed settlement, the Parties had sufficient information

  and had conducted an adequate investigation to allow them to make an educated and informed

  analysis of the claims.




                                                    6
Case 9:18-cv-81495-BER Document 45 Entered on FLSD Docket 03/25/2019 Page 7 of 8



         WHEREFORE, Plaintiffs, ADAM MOSTEL and DREW PORTALATIN, and

  Defendants, PBG DELIVERY DUDES, LLC and MICHAL SKARZYNSKI, jointly move the

  Court to enter an Order approving the Parties’ settlement and dismissal of the underlying action

  and all claims raised therein with prejudice.


  DATED this 25th day of March, 2019.

  Respectfully submitted,                         Respectfully submitted,

  /s/Daniel R. Levine                             /s/Karen E. Smeda
  Daniel R. Levine, Esq.                          Ignacio J. Garcia, Esq.
  Florida Bar No. 0057861                         Florida Bar No.: 423440
  Erica A. Gonsalves, Esq.                        Karen E. Smeda, Esq.
  Florida Bar No. 122538                          Florida Bar No.: 1011113
  PADULA BENNARDO LEVINE, LLP                     OGLETREE, DEAKINS, NASH,
  3837 NW Boca Raton Blvd., Suite 200               SMOAK & STEWART, P.C.
  Boca Raton, FL 33431                            100 North Tampa Street, Suite 3600
  Telephone: (561) 544-8900                       Tampa, FL 33602
  Facsimile: (561) 544-8999                       Telephone: 813.289.1247
  DRL@PBL-Law.com                                 Facsimile: 813.289.6530
  EG@PBL-Law.com                                  ignacio.garcia@ogletree.com
  Attorneys for Plaintiffs                        karen.smeda@ogletree.com
                                                  Attorneys for Defendants




                                                   7
Case 9:18-cv-81495-BER Document 45 Entered on FLSD Docket 03/25/2019 Page 8 of 8




                                   CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 25th day of March, 2019, I electronically filed the

  foregoing with the clerk of court using the CM/ECF system, which will send a notice of

  electronic filing to the following:

                                       Daniel R. Levine, Esq.
                                      Erica A. Gonsalves, Esq.
                                   Padula Bennardo Levine, LLP
                                3837 NW Boca Raton Blvd., Suite 200
                                       Boca Raton, FL 33431
                                       DRL@PBL-Law.com
                                        EG@PBL-Law.com
                                       Attorneys for Plaintiffs

                                                /s/ Karen E. Smeda
                                                Attorney




                                                                                           37781992.1




                                                8
